UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1879


THOMAS W. HILL,

                  Debtor - Appellant,

             v.

DAVID RICHARD HILLIER,

                  Defendant – Appellee,

MICHAEL T. HILL, Trustee of the Thomas W. Hill Family Trust,

                  Intervenor - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cv-00080-LHT)


Submitted:    February 26, 2009             Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas W. Hill, Appellant Pro Se.    David Richard Hillier, GUM,
HILLIER & MCCLOSKEY, PA, Asheville, North Carolina; William
Edmund Loose, Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas W. Hill appeals the district court’s orders:

(1) dismissing as interlocutory his appeal from the bankruptcy

court’s order enforcing certain terms of a settlement agreement;

(2) denying his motion for recusal; and (3) denying his motion

for reconsideration.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     Hill v. Hillier, No. 1:08-cv-00080-LHT

(W.D.N.C. June 4, 2008 & July 23, 2008).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2